Case 1:19-cv-00048-TFM-M Document 70 Filed 02/18/21 Page 1 of 20                       PageID #: 517




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

  MARIO THOMAS,                                    )
                                                   )
          Plaintiff,                               )
                                                   )
  vs.                                              )    CIV. ACT. NO. 1:19-cv-48-TFM-M
                                                   )
  ASHTON & COMPANY, INC.                           )
                                                   )
          Defendant.                               )

                                MEMORANDUM OPINION AND ORDER

        Now pending before the Court is Defendant’s Motion for Summary Judgment and

 Supporting Brief (Doc. 56, filed July 31, 2020). Plaintiff Mario Thomas filed a response in

 opposition to the motion (Doc. 61, filed August 24, 2020) and Defendant Ashton and Company,

 Inc. filed a reply in support of the motion (Doc. 63, filed August 31, 2020). After a careful review

 of all the written pleadings, motions, responses, replies, exhibits, and the relevant law, the Court

 GRANTS the motion for summary judgment (Doc. 56) for the reasons articulated below.

                                   I.     PARTIES AND JURISDICTION

        Plaintiff Mario Thomas (“Plaintiff” or “Thomas”) asserts claims under Title VII of the

 Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, 42 U.S.C. § 2000e, et seq.

 (“Title VII”) (Count I) and 42 U.S.C. § 1981 (Count II) pursuant to this Court’s federal jurisdiction

 under 28 U.S.C. § 1331. The parties do not contest jurisdiction or venue, and the Court finds that

 sufficient support exists for both.

                          II.     FACTUAL AND PROCEDURAL BACKGROUND

        Thomas filed a complaint on February 6, 2019, alleging Defendant Ashton and Company,

 Inc. (“Defendant” or “Ashton”) terminated his employment because of his race and gender in



                                            Page 1 of 20
Case 1:19-cv-00048-TFM-M Document 70 Filed 02/18/21 Page 2 of 20                       PageID #: 518




 violation of both Title VII and 42 U.S.C. § 1981. Doc. 1 at ¶¶ 41, 51, 61. Prior to filing the

 complaint, Thomas timely filed a charge of discrimination with the Equal Employment

 Opportunity Commission (“EEOC”) within 180 days of the last discriminatory act and filed this

 lawsuit within 90 days after receipt of the right-to-sue letter issued by the EEOC. Id. at 11-14, Ex.

 A-B. As relief, Thomas seeks injunctive and monetary relief that he may be legally entitled to.

 Doc. 1 at ¶¶ A-F. Ashton filed its answer to the complaint on May 13, 2019. Doc. 6. On July 31,

 2020, Ashton filed a Motion for Summary Judgment and Supporting Brief arguing that Thomas’

 claims fail as a matter of law because he cannot establish a prima facie case of discrimination and

 because he was terminated for a legitimate and non-discriminatory reason. (Doc. 56). Thomas

 filed a response in opposition to the motion on August 24, 2020 (Doc. 61) to which Ashton filed a

 reply in support of the motion on August 31, 2020 (Doc. 63). Thus, the motion for summary

 judgment is ripe for review.

        Ashton, a union contractor concentrating in heavy industrial and specialty contracting

 services, is an equal opportunity employer based in Mobile County. On February 19, 2018, Ashton

 hired Thomas through the Iron Workers Local 798 union to work as an iron worker apprentice at

 the Barry Steam Plant. Upon being hired, Thomas received a copy of Ashton’s Safety and Health

 Policies, Procedures, and Plans (“Safety Policy”) and the Southern Company’s Project Security

 Rules governing work on the jobsite. Doc. 55-1 at ¶ 3. Ashton’s Safety Policy declares “No

 fighting, no workplace violence…zero tolerance.” Doc. 55-1 at 11. Similarly, the Southern

 Company’s Project Security Rules prohibit “fighting” and “[t]hreats of violence.” Doc. 55-1 at

 38. The parties do not dispute the existence of Ashton’s zero-tolerance policy on fighting and

 workplace violence. The dispute between the parties is whether Ashton’s termination of Thomas’

 employment constitutes race and sex discrimination.



                                            Page 2 of 20
Case 1:19-cv-00048-TFM-M Document 70 Filed 02/18/21 Page 3 of 20                       PageID #: 519




          As relevant background, Ashton’s total workforce in 2018 consisted of 72% White

 employees and 20% African-American employees. Doc. 63 at n. 8; Doc. 62-5 at ¶ 1. In 2018

 Ashton terminated 59 employees—38 White employees (64%) and 17 African-American

 employees (29%). Doc. 56 at 8. On June 23, 2018, Ashton terminated Thomas’s employment for

 allegedly violating Ashton’s zero-tolerance fighting policy.     Ashton contends that Thomas’

 termination was lawful due to an altercation that occurred between Thomas and another co-worker,

 Kevin Johnson (“Johnson”). Ashton reasons that this altercation allegedly violated its zero-

 tolerance fighting policy.

          According to Thomas, Johnson requested that Thomas “hold” money for him because

 Johnson tends to spend money a lot.1 Thomas stated that he held about forty to fifty dollars for

 Johnson to make sure he had money to eat with or get a room. Doc. 55-2 at 6. On June 23, 2018,

 during their work shift at the Barry Steam Plant, Johnson approached Thomas several times

 demanding the money that Thomas “held for him.”            Johnson aggressively asked Thomas,

 “where[’s] my mother fucking money.” Thomas refused to give the money to Johnson and told

 Thomas to, “just wait a few minutes and I’m going to give you your money.” Johnson explained,

 “I’m working right now, I don’t want to be making no transaction and making it look as if we’re

 doing something wrong.” Id. at 4. About five minutes later, Johnson approached Thomas again

 and declared, “I want my mother fucking money” and “I want my money now or else, this is going

 to be something else.” Id. at 8. Thomas perceived this comment as a threat but insists that Johnson

 did not touch him and did not violate his space, he just said “disrespectful, vulgar words.” Id. at

 7-8. Thomas responded by ensuring Johnson that he had his money but encouraged him to calm

 down since the two were at work. Manning Booker (“Booker”), a foreman at Ashton as well as



 1   Booker’s Report described the money being “held” as a loan. See Doc. 55-3 at 3.
                                            Page 3 of 20
Case 1:19-cv-00048-TFM-M Document 70 Filed 02/18/21 Page 4 of 20                      PageID #: 520




 Thomas and Johnson’s supervisor, intervened to see what was going on. Thomas ensured Booker

 that nothing was going on, but Johnson responded, “yeah, it is a problem, this – this dude right

 here, [Thomas] think I’m a – he think I’m a pussy.” Booker intervened and had a few words with

 Johnson, then escorted him to the office and Thomas continued working. Booker then returned

 and called Thomas to report to the office to speak with Ashton management. Id. at 13.

        Booker reported the incident to Russell Dyess (“Dyess”), Ashton’s Project Manager. In

 the handwritten employee statement of events, Booker states he witnessed Johnson approach

 Thomas in a hostile manner and confront him about money he loaned Thomas. He wrote that

 Johnson was “waiving his finger in [Thomas’] face and tapping him on his chest with the back of

 his hand.” Doc. 55-3 at 3. Thomas “said he had no problem paying him back the money, but

 [Johnson] should not be approaching him in that manner. According to Booker, when the situation

 escalated, he intervened to prevent it from becoming physical. He distanced the two employees

 and called for assistance, because he perceived the situation as a liability for the company. Id. In

 Booker’s declaration, he added that Thomas knocked Johnson’s hand down saying, “I’m gonna

 pay you your f’n money” and that he was “going to kick his ass.” Id. at 1. Booker concedes that

 Thomas was not the aggressor, but did not believe that Thomas and Johnson could work together

 without the risk of altercations.

        Dyess met with Thomas and Johnson and gave both employees a chance to explain their

 version of the events. According to Dyess’ deposition, Thomas explained that Johnson loaned him

 some money and approached him in a hostile way demanding the money. Doc. 55-4 at 11. Thomas

 also stated that he was not the aggressor and that Johnson threatened him. When Johnson put his

 finger in Thomas’ face and on his chest, Thomas slapped it away from him. Id. Johnson’s account

 of events denied the aggressive behavior. Id. Following the meeting with both employees, Dyess



                                            Page 4 of 20
Case 1:19-cv-00048-TFM-M Document 70 Filed 02/18/21 Page 5 of 20                     PageID #: 521




 debriefed with Ashton’s management staff and reviewed Ashton’s Safety Policy and the Southern

 Company’s Project Security Rules. Dyess concluded that pursuant to these rules, both employees

 violated the zero-tolerance fighting policy by engaging in a physical altercation (Johnson’s act of

 tapping Thomas’ chest with the back of his hand and Thomas’ act of slapping Johnson’s hands

 away) and by exchanging threats of physical violence to one another. Consequently, Dyess made

 the decision to terminate both employees. Id. at 23.

        Thomas alleges that Ashton terminated him because of his race in violation of Title VII

 and 42 U.S.C. § 1981.      The basis for these claims are allegations that three other White

 employees—Kolby McClure, Jake McClure, and Forrest Murphy—“engaged in the same or

 similar conduct but remained employed.” Doc. 1 at ¶¶ 46-48. Specifically, Thomas alleges that

 Kolby McClure and Jake McClure “got into a physical fight on the floor and were not terminated,”

 and that Forrest Murphy “got into a verbal altercation with a woman of African ancestry, Kuri[n]

 Brown, during which he called her a Bitch,” and none of these employees were terminated. Id. at

 25. Additionally, Thomas alleges that Ashton terminated him because of his sex in violation of

 Title VII. The basis for this claim is “Kuri[n] Brown, a woman engaged in the same or similar

 conduct but remained employed.” Id. at ¶ 57.

                                    III.    STANDARD OF REVIEW

        “The court shall grant summary judgment if the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R.

 CIV. P. 56(a). A factual dispute alone is not enough to defeat a properly pled motion for summary

 judgment; only the existence of a genuine issue of material fact will preclude a grant of summary

 judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48, 106 S. Ct. 2505, 2510, 91 L.

 Ed. 2d 202 (1986). “[T]he substantive law will identify which facts are material.” Id. at 248, 106



                                            Page 5 of 20
Case 1:19-cv-00048-TFM-M Document 70 Filed 02/18/21 Page 6 of 20                        PageID #: 522




 S. Ct. at 2510. At the summary judgment stage, the court does not “weigh the evidence and

 determine the truth of the matter,” but solely “determine[s] whether there is a genuine issue for

 trial.” Id. at 249, 106 S. Ct. at 2511. The “evidence of the non-movant is to be believed, and all

 justifiable inferences are to be drawn in [her] favor.” Tipton v. Bergrohr GMBH–Siegen, 965 F.2d

 994, 999 (11th Cir. 1992) (internal citations and quotations omitted). An issue is genuine if the

 evidence is such that a reasonable jury could return a verdict for the non-moving party. Mize v.

 Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th Cir. 1996) (citing Hairston v. Gainesville Sun

 Publ’g Co., 9 F.3d 913, 918 (11th Cir. 1993)). For factual issues to be considered genuine, they

 must have a real basis in the record. Id..

        The party asking for summary judgment bears the initial burden of showing the court, by

 reference to materials on file, that there are no genuine issues of material fact that should be

 decided at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 2552, 91 L. Ed. 2d

 265 (1986)). The movant can meet this burden by presenting evidence showing there is no dispute

 of material fact, or by showing the non-moving party has failed to present evidence in support of

 some element of its case on which it bears the ultimate burden of proof. Id. at 322-23, 106 S. Ct.

 at 2252. A party must support its assertion that there is no genuine issue of material fact by “citing

 to particular parts of materials in the record, including depositions, documents, electronically

 stored information, affidavits or declarations, stipulations . . . admissions, interrogatory answers,

 or other materials” or by “showing that the materials cited do not establish the absence or presence

 of a genuine dispute, or that an adverse party cannot produce admissible evidence to support the

 fact.” FED. R. CIV. P. 56(c)(1). The admissibility of evidence is subject to the same standards and

 rules that govern admissibility of evidence at trial. Clemons v. Dougherty County, 684 F.2d 1365,




                                              Page 6 of 20
Case 1:19-cv-00048-TFM-M Document 70 Filed 02/18/21 Page 7 of 20                        PageID #: 523




 1369 n.5 (11th Cir. 1982) (citing Pan-Islamic Trade Corp. v. Exxon Corp., 632 F.2d 539, 556 (5th

 Cir. 1980)).

        “When a moving party has discharged its burden, the non-moving party must then go

 beyond the pleadings, and by its own affidavits, or by depositions, answers to interrogatories, and

 admissions on file, designate specific facts showing that there is a genuine issue for trial.” Jeffery

 v. Sarasota White Sox, Inc., 64 F.3d 590, 593-94 (11th Cir. 1995) (internal quotations omitted)

 (citing Celotex, 477 U.S. at 324, 106 S. Ct. at 2553). The court must view facts and draw all

 reasonable inferences in favor of the non-moving party. Moore v. Reese, 637 F.3d 1220, 1231

 (11th Cir. 2011) (citing Rosario v. Am. Corrective Counseling Servs., Inc., 506 F.3d 1039, 1043

 (11th Cir. 2007)). However, to avoid summary judgment, the non-moving party “must do more

 than simply show that there is some metaphysical doubt as to the material facts.” Matsushita Elec.

 Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586, 106 S. Ct. 1348, 1356, 89 L. Ed. 2d 538

 (1986) (citations omitted). Conclusory assertions, unsupported by specific facts, presented in

 affidavits opposing the motion for summary judgment are likely insufficient to defeat a proper

 motion for summary judgment. Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888, 110 S. Ct. 3177,

 3188, 111 L. Ed. 2d 695 (1990).

        Finally, Fed. R. Civ. P. 56(e) also provides that “[i]f a party fails to properly support an

 assertion of fact or fails to properly address another party’s assertion of fact as required by Rule

 56(c), the court may: (1) give an opportunity to properly support or address the fact; (2) consider

 the fact undisputed for purposes of the motion; (3) grant summary judgment if the motion and

 supporting materials—including the facts considered undisputed—show that the movant is entitled

 to it; or (4) issue any other appropriate order.” FED. R. CIV. P. 56(e).




                                             Page 7 of 20
Case 1:19-cv-00048-TFM-M Document 70 Filed 02/18/21 Page 8 of 20                       PageID #: 524




                                  IV.     DISCUSSION AND ANALYSIS

        Pursuant to Rule 56 of the Federal Rules of Civil Procedure, Ashton moves this Court to

 enter summary judgment in its favor as to Thomas’ Title VII and 42 U.S.C. § 1981 claims. Ashton

 argues that Thomas was terminated for a legitimate and non-discriminatory reason. Ashton

 contends that it is entitled to judgment as a matter of law because there is no genuine issue of

 material fact. Ashton argues that Thomas’ claims fail as a matter of law because he cannot

 establish a prima facie case of discrimination and there is no substantial evidence to show that

 Ashton’s reason for terminating Thomas was pretext for discrimination.

 A.     Racial Discrimination

        Under Title VII, it is unlawful for an employer “to discharge any individual, or otherwise

 discriminate against any individual with respect to his compensation, terms, conditions, or

 privileges of employment, because of such individual’s race, color, religion, sex, or national

 origin.” 42 U.S.C. § 2000e-2(a)(1) (emphasis added). Similarly, section 1981 protects an

 individual’s right to be free from racial discrimination in the “making, performance, modification,

 and termination of contracts.” 42 U.S.C. § 1981(a)-(b). “Title VII and [42 U.S.C.] § 1981 ‘have

 the same requirements of proof and use the same analytical framework.’” Chapter 7 Tr. v. Gate

 Gourmet, Inc., 683 F.3d 1249, 1256-57 (11th Cir. 2012) (quoting Standard v. A.B.E.L. Servs., Inc.,

 161 F.3d 1318, 1330 (11th Cir. 1998)). Consequently, the Court will address them concurrently.

        “Direct evidence of discrimination is ‘evidence which reflects a discriminatory . . . attitude

 correlating to the discrimination . . . complained of by the employee.’” Wilson v. B/E Aerospace,

 Inc., 376 F.3d 1079, 1086 (11th Cir. 2004) (quoting Damon v. Fleming Supermarkets of Fla., Inc.,

 196 F.3d 1354, 1357 (11th Cir. 1999)). Direct evidence is “evidence that, if believed, proves [the]

 existence of [a] fact without inference or presumption.” Id. (quoting Burrell v. Bd. of Trs. of Ga.



                                            Page 8 of 20
Case 1:19-cv-00048-TFM-M Document 70 Filed 02/18/21 Page 9 of 20                       PageID #: 525




 Military Coll., 125 F.3d 1390, 1393 (11th Cir. 1997)). “‘[O]nly the most blatant remarks, whose

 intent could mean nothing other than to discriminate on the basis of’ some impermissible factor

 constitute direct evidence of discrimination.” Id. (quoting Rojas v. Florida, 285 F.3d 1339, 1342

 n.2 (11th Cir. 2002)).

        Thomas has identified White employees who allegedly engaged in the same actions as

 Thomas but were not terminated. This is not direct evidence that Ashton terminated Thomas

 because of his race. Rather, it requires inference. Therefore, Thomas must rely on circumstantial

 evidence to support his discrimination claims.

        Since Thomas relies on circumstantial evidence, the applicable burden-shifting framework

 is outlined in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 668

 (1973) [hereinafter McDonnell Douglas], and its progeny.

        If a Title VII plaintiff establishes a prima facie case of discrimination, the burden
        shifts to the employer to articulate a legitimate, nondiscriminatory reason for its
        actions. McDonnell Douglas [ ], 411 U.S. [at] 802-03, 93 S. Ct. [at] 1824-25 [ ]).
        If the employer articulates a legitimate, nondiscriminatory reason for its actions,
        “the presumption of discrimination is rebutted, and the burden of production shifts
        to the plaintiff to offer evidence that the alleged reason of the employer is a pretext
        for illegal discrimination.” Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1087
        (11th Cir. 2004); see also Tex. Dep’t of Cmty. Aff. v. Burdine, 450 U.S. 248, 255-
        56, 101 S. Ct. 1089, 1094-95, 67 L. Ed. 2d 207 (1981). The plaintiff must meet the
        reason proffered head on and rebut it. Wilson, 376 F.3d at 1088. If the employer
        proffers more than one legitimate, nondiscriminatory reason, the plaintiff must
        rebut each of the reasons to survive a motion for summary judgment. Chapman v.
        AI Transp., 229 F.3d 1012, 1037 (11th Cir. 2000) (en banc).

 Crawford v. City of Fairburn, 482 F.3d 1305, 1308 (11th Cir. 2007).

 1.     Prima Facie Case

        To establish a prima facie case, Thomas must show he “(1) was a member of a protected

 class, (2) was qualified for the job, (3) suffered an adverse employment action, and (4) was

 replaced by someone outside the protected class or that her employer treated similarly situated



                                            Page 9 of 20
Case 1:19-cv-00048-TFM-M Document 70 Filed 02/18/21 Page 10 of 20                       PageID #: 526




  employees outside of her class more favorably.” Cuddeback v. Fla. Bd. of Educ., 381 F.3d 1230,

  1235 (11th Cir. 2004).

         Thomas argues he has established a prima facie case for racial discrimination pursuant to

  the McDonnell Douglas analysis. The first three elements of a prima facie case are not in dispute.

  Undoubtedly, Thomas is a member of a protected class (Black), qualified for his position as an

  Iron Worker at Ashton, and was discharged from this position on June 23, 2018. Thus, the

  pertinent issue is whether Ashton treated Thomas less favorably than a similarly situated individual

  outside of his protected class. Thomas contends that Ashton did treat him less favorably because

  he was discharged from his position though his White comparators, Kolby McClure, Jake

  McClure, and Forrest Murphy, engaged in the same behavior but were not discharged.

         Ashton argues that Thomas cannot establish a prima facie case of intentional discrimination

  on the basis of race because he cannot demonstrate that Ashton treated him less favorable than a

  similarly situated individual outside of his protected class. Doc. 56 at 19. To fulfill this

  requirement of the McDonnell Douglas framework, Thomas and his comparators must be

  “similarly situated in all material respects.” Lewis v. City of Union City, Ga., 918 F.3d 1213, 1226

  (11th Cir. 2019) (en banc). The Eleventh Circuit has explained that “all material respects” means

  “a valid comparison will turn not on formal labels, but rather on substantive likenesses.” Id. at

  1228. “Pursuant to Lewis, a comparator should, generally, have (1) ‘engaged in the same basic

  conduct (or misconduct);’ (2) ‘been subject to the same employment policy, guideline, or rule;’

  (3) ‘been under the jurisdiction of the same supervisor;’ and (4) shared a similar ‘employment or

  disciplinary history’ to the plaintiff.” Hester v. Univ. of Alabama Birmingham Hosp., 798 F.

  App’x. 453, 457 (11th Cir. 2020) (quoting Lewis, 918 F.3d at 1227-28). Thus, the plaintiff and

  his comparators must be sufficiently similar, in an objective sense, that they cannot be reasonably



                                            Page 10 of 20
Case 1:19-cv-00048-TFM-M Document 70 Filed 02/18/21 Page 11 of 20                       PageID #: 527




  distinguished. Lewis, 918 F.3d at 1228 (quotations omitted).

  a.        Kolby McClure and Jake McClure Incident

            In support of his race discrimination claim, Thomas cites the alleged incident between

  Kolby McClure and Jake McClure as his purported comparators.2 Ashton argues that according

  to Kolby, Jake, and Ashton’s Safety Inspector Keith Hale (“Hale”), the two brothers “had a twenty

  to thirty-second long verbal disagreement at the Barry Steam Plant sometime in 2017 or 2018 over

  the use of a golf cart (referred to as a ‘buggy’) during which no physical contact was made and no

  threats of violence were exchanged.” Doc. 56 at 14. Hale stated, “[A]ll I heard was loud voices

  and some arguing going behind – going on behind me. I turned around, and I said, hey, y’all need

  to stop it and let’s get back to work, and they stopped and went back to work.” Doc. 55-8 at 2.

  Hale considered the dispute a minor incident that did not merit reporting to Ashton’s management.

            This account of the incident is inconsistent with the account given by Tavarezs Williams

  (“Williams”), a former Ashton employee. According to Williams’ deposition, he “witnessed two

  of [his] fellow employees [get] into a physical confrontation.” Doc. 60-1 at 1. Williams explains

  that he witnessed Jake throw water onto Kolby, causing Kolby to get out of the golf cart and start

  swinging at Jake until Hale and Dyess stopped the altercation. Id. Williams states he saw both

  Jake and Kolby throw and land punches hitting each other’s upper body. Williams also states that

  he witnessed the fight while he was sitting in a forklift 8 to 10 feet from the buggy being driven

  by Michael Lollar (“Lollar”). Ashton argues that Williams’s deposition is not credible because

  Lollar was suspended from Ashton, and therefore not possibly present during the timeframe in

  which Williams claims the confrontation occurred. Further, Lollar declared that he “never

  witnessed any physical confrontation or fight of any kind between Jake and Kolby McClure while



  2   The Court refers to Kolby and Jake by their first name since they share the same last name.
                                              Page 11 of 20
Case 1:19-cv-00048-TFM-M Document 70 Filed 02/18/21 Page 12 of 20                        PageID #: 528




  [he] worked on the Barry Steam Plant project.” Doc. 55-10 at 1.

         Furthermore, Ashton contends that “[t]he brief and trivial verbal disagreement between

  Jake and Kolby is so distinguishable from the physical altercation between Thomas and Johnson

  that certainly neither Jake nor Kolby can be considered ‘similarly situated in all material respects’

  to Thomas.” Doc. 56 at 21 (quoting Lewis, 918 F.3d at 1227-28.). Thomas argues that Kolby and

  Jake were engaged in the same alleged misconduct—a verbal and/or physical altercation. Thomas

  also argues they were all employees subject to the same employment policies at the Barry Steam

  Plant where Dyess was the project manager.

         Ashton makes an essential distinction between Thomas, Jake, and Kolby’s employment

  history. Specifically, Ashton additionally argues that Kolby and Jake are not similarly situated to

  Thomas in all material respects because of their familial relationship with Ashton’s management.

  “Here, it is undisputed that Jake and Kolby are related to Ashton’s President, Scottie McClure

  (their uncle), and construction manager, Bill McClure (their father).” Doc. 56 at 27. Ashton posits

  that the alleged disparate treatment Jake and Kolby received is on a basis of nepotism as opposed

  to racial discrimination.

         The Court finds Thomas, Jake, and Kolby are not comparators because they are not

  “similarly situated in all material respects.” Lewis, 918 F.3d at 1226. Specifically, they were not

  under the jurisdiction of the same supervisor and they did not engage in the same basic misconduct.

  Jake and Kolby fail as comparators as a matter of law because Dyess was not their decision-maker.

  See Jones v. Gerwens, 874 F.2d 1534, 1541 (11th Cir. 1989) (affirming summary judgment in

  favor of employer where plaintiff relied on a comparator who received disparate treatment from a

  different decision-maker).     The Eleventh Circuit has found that “[d]isciplinary measures

  undertaken by different supervisors may not be comparable for purposes of Title VII



                                             Page 12 of 20
Case 1:19-cv-00048-TFM-M Document 70 Filed 02/18/21 Page 13 of 20                        PageID #: 529




  analysis’…because the fact that different supervisors addressed instances of misconduct may

  explain a difference in the means of discipline employed to address the misconduct.” Thomas v.

  Dept. of Corrections for Ga., 377 F. App’x. 873, 880 (11th Cir. 2010) (quoting Jones, 874 F.2d at

  1541).

           The Jake/Kolby incident is different than the situation involving Plaintiff. Booker reported

  to Dyess that the incident involved both Plaintiff and Johnson engaging in physical contact and

  exchanging threats of violence. When Plaintiff and Johnson were instructed to disperse they came

  back at one another compelling Booker to break it up. Contrary to this incident, the Jake/Kolby

  incident was not reported to Ashton’s management and Dyess, Thomas’decision-maker, was not

  aware of the Jake/Kolby incident until Thomas filed his Charge of Discrimination with the EEOC.3

  The Jake/Kolby incident did not involve any physical contact or threats of violence and when their

  supervisor, Hale, instructed them to cut it out the incident ended immediately. Furthermore, Jake

  and Kolby’s familial relationship with Ashton’s management and Thomas’ lack of such a

  relationship is another objective distinction, though the Court need not decide that matter since the

  comparator analysis already fails.

  b.       Forrest Murphy and Kurin Brown Incident

           Thomas also argues that the altercation between Forrest Murphy (“Murphy”), a White

  male, and Kurin Brown (“Brown”), a Black female, qualifies Murphy as a comparator in support

  of Thomas’ race discrimination claim.4 According to Murphy, he was helping a laborer lower

  bags of dirt from the scaffold when one of the bags got caught on the scaffold and tore open. When



  3 See Bell v. Crowne Mgmt., LLC, 844 F. Supp.2d 1222, 1228 (S.D. Ala., Jan. 5, 2012) (“[W]hat
  matters when comparing the misconduct of employees in a discrimination suit are the facts of
  each incident as they appeared to the decision-maker at the time discipline was administered, not
  those that are asserted years later.”).
  4 Brown will be discussed later in the opinion in relation to Thomas’ sex discrimination claim.


                                              Page 13 of 20
Case 1:19-cv-00048-TFM-M Document 70 Filed 02/18/21 Page 14 of 20                         PageID #: 530




  Murphy saw Brown, who he states was supposed to be on the scaffold helping, he asked her to put

  another bag around the torn one as he picked it up. When Brown refused by saying, “It’s not my

  job,” Murphy responded, “Oh yes it is, I’m helping you out!” In Murphy’s employee statement

  he wrote, “She refused so I tossed the empty bag at our feet and she went crazy! ‘Don’t you go

  throwing stuff at me’ she replied and came at me with a 2 foot framing square. I put my hands up

  to protect myself and got out of there. I never laid a hand on her!” Doc. 55-4 at 34.

         Brown’s account of the altercation is different. Brown reports that Forrest approached her

  stating, “[T]he f**king bag has a hole in it and I’m over here helping Cotton do your s**t.” Doc.

  55-4 at 32. When she told Murphy to sit the bag down he, “yelled at [her] to ‘open the f**king

  bag,’ referencing the empty bag he was holding.” Id. After she told Murphy to just sit it down,

  he took the empty bag and threw it on or at Brown. Id. Brown responded, “Do not throw stuff on

  me.” Then Murphy stuck his arm out and nudged Brown out of the way while saying “move out

  of my f’n way, stupid b*tch.” Id. In response, Brown reports that she walked off to go find

  someone in management. Id.

         Thomas contends that Murphy is a proper comparator for the race discrimination claim.

  Thomas argues that Murphy was engaged in the same alleged misconduct (a verbal and/or physical

  altercation), subject to the same employment policies at the Barry Steam Plant, and under the

  supervision of the same project manager, Dyess. Ashton contends that Murphy is not a proper

  comparator because the Murphy/Brown incident was materially different from the

  Thomas/Johnson incident. Ashton reasons that Murphy and Brown initially downplayed any

  physical contact when interviewed, agreed that they could continue to work together without future

  issues, and there was no witness to the incident to substantiate either side’s initial written

  allegations of physical contact and/or threats of violence. The Court agrees. These differences are



                                            Page 14 of 20
Case 1:19-cv-00048-TFM-M Document 70 Filed 02/18/21 Page 15 of 20                         PageID #: 531




  in stark contrast to the Thomas/Johnson incident that was witnessed by Thomas’s supervisor.

  Thus, the Court finds Thomas and Murphy are not comparators because they are not “similarly

  situated in all material respects.” Lewis, 918 F.3d at 1226. The lack of witnesses meant the

  supervisors did not have sufficient evidence to corroborate either account and therefore could not

  factually resolve it at the time.

          The Court finds that Ashton is entitled to judgment as a matter of law because Thomas fails

  to establish a prima facie case of racial discrimination. See Pace v. S. Ry. System, 701 F.2d 1383,

  1391 (11th Cir. 1983) (“[F]ailure to establish a prima facie case warrants summary judgment.”).

  Since none of Thomas’s alleged white comparators are similarly situated in all material respects,

  Thomas fails to establish that Ashton treated him less favorably than a similarly situated individual

  outside of his protected class.

  2.      Legitimate, Non-discriminatory Reason

          However, even if Thomas could establish a prima facie case of racial discrimination, which

  the Court finds he cannot, “the burden then shifts to the employer to rebut it by producing evidence

  that the employer’s action was taken for some legitimate, non-discriminatory reason. If the

  employer meets its burden of production, the presumption of discrimination raised by the

  plaintiff’s prima facie case is rebutted and thus disappears.” Smith, 644 F.3d at 1325-26. Although

  the establishment of a prima facie case shifts the burden of production to the defendant, it does not

  reallocate the burden of persuasion. St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 507, 113 S. Ct.

  2742, 2747, 125 L.Ed.2d 407 (1993) (quoting Texas Dep’t. of Cmty. Affairs v. Burdine, 450 U.S.

  248, 253, 101 S. Ct. 1089, 1093, 67 L.Ed.2d 207 (1981) (“The ultimate burden of persuading the

  trier of fact that the defendant intentionally discriminated against the plaintiff remains at all times

  with the plaintiff.”)). The Eleventh Circuit has ruled that “if the employer fired an employee



                                              Page 15 of 20
Case 1:19-cv-00048-TFM-M Document 70 Filed 02/18/21 Page 16 of 20                     PageID #: 532




  because it honestly believed that the employee had violated a company policy, even if it was

  mistaken in such belief, the discharge is ‘not because of race’….” Smith v. Papp Clinic, P.A., 808

  F.2d 1449, 1452-53 (11th Cir. 1987); see also Howard v. Jackson Cty. Health Care Auth., Civ.

  Act. No. 5:15-393, 2016 WL 2766782, 2016 U.S. Dist. 63379 LEXIS at * 32 (N.D. Ala. May 13,

  2016) (“An employer’s honest belief that an employee violated a company policy constitutes a

  legitimate, nondiscriminatory reason for termination.”) (collecting cases).

           Here, it is clear that Dyess terminated Thomas’ employment because he concluded that

  Thomas violated Ashton’s zero-tolerance fighting policy and the Southern Company’s Project

  Security Rules’ strict prohibition of fighting and threats of workplace violence. Doc. 56 at 30.

  Dyess decided to terminate Thomas (and Johnson) after engaging in a deliberative business

  personnel decision-making process.       This process included interviewing both Thomas and

  Johnson, meeting with Ashton’s management staff, and reviewing the Southern Company’s

  Project Security Rules and Ashton’s Safety Policy. It is undisputed that Booker told Dyess he

  witnessed Johnson touch Thomas’s chest and Thomas knock Johnson’s hands down, and that he

  heard Thomas tell Johnson he was going to “kick [his] ass.” Doc. 55-4 at 13 – 18; Doc. 55-1 at ¶

  5; Doc. 55-3 at ¶ 3. It is also undisputed that Dyess relied on Booker’s statements in deciding to

  terminate both Johnson and Thomas. Doc. 55-1 at ¶ 8. Accordingly, Ashton has met its

  “exceedingly light” burden of articulating a legitimate, nondiscriminatory reason for its decision

  to terminate Thomas’s employment. See, e.g., Holifield v. Reno, 115 F.3d 1555, 1564 (11th Cir.

  1997).

  3.       Pretext of Discrimination

           Since Ashton has articulated legitimate, nondiscriminatory reasons for its termination of

  Thomas, “the presumption of discrimination is rebutted, and the burden of production shifts to the



                                            Page 16 of 20
Case 1:19-cv-00048-TFM-M Document 70 Filed 02/18/21 Page 17 of 20                       PageID #: 533




  plaintiff to offer evidence that the alleged reason[s] of the employer [are] pretext for illegal

  discrimination.” Crawford, 482 F.3d at 1308 (quoting Wilson, 376 F.3d at 1087). This analysis

  “proceeds to a new level of specificity….” Smith, 644 F.3d at 1326. “[I]f a jury reasonably could

  infer from the evidence presented that the employer’s legitimate justification is pretextual, the

  question becomes whether the evidence, considered in the light most favorable to the plaintiff,

  yields the reasonable inference that the employer engaged in the alleged discrimination.” Id.

  Thomas’ burden is to show “both that the reason was false, and that discrimination was the real

  reason.” Springer v. Convergys Customer Mgmt. Grp., Inc., 509 F.3d 1344, 1349 (11th Cir. 2007)

  (quotations omitted; emphasis in original). To establish pretext, Thomas “must demonstrate such

  weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions in [Ashton’s]

  proffered legitimate reasons for its action that a reasonable factfinder could find them unworthy of

  credence.” Alvarez v. Royal Atlantic Devs., Inc., 610 F.3d 1253, 1265 (11th Cir. 2010) (quotations

  omitted). “The inquiry into pretext centers on the employer’s beliefs, not the employee’s beliefs

  and, to be blunt about it, not on reality as it exists outside of the decision maker’s head.” Id.

  “When an employer has ‘contradictory accounts of historical events, the employer can lawfully

  make a choice between the conflicting versions—that is, to accept one as true and to reject one as

  fictitious—at least, as long as the choice is an honest choice.” Brown v. Mobile Cnty. Comm., 79

  F. Supp. 3d 1259, 1276 (S.D. Ala. 2015) (quoting E.E.O.C. v. Total Sys. Servs., Inc., 221 F.3d

  1171, 1176 (11th Cir. 2000)).

         Ashton argues that Thomas’ race discrimination claims fail because he cannot establish

  that Ashton’s legitimate nondiscriminatory reason for terminating him was pretext for

  discrimination. Thomas argues that Ashton’s “shifting reasons” for terminating his employment

  establish pretext and compel this Court to deny Ashton’s motion for summary judgment. See



                                            Page 17 of 20
Case 1:19-cv-00048-TFM-M Document 70 Filed 02/18/21 Page 18 of 20                          PageID #: 534




  Landolfi v. City of Melbourne, 515 F. App’x 832, 835 (11th Cir. 2013). The Eleventh Circuit has

  held that pretext is not established when “the record reveals that the [defendant] provided

  consistent reasons for [plaintiff’s] termination. Silvestri v. Jupiter Inlet Colony, Fla., 614 Fed.

  Appx. 983, 985 (11th Cir. 2015). Here, Ashton has consistently stated that Thomas was terminated

  because he violated the zero-tolerance fighting policy. See Doc. 63 at 16-17. Thus, the Court

  finds that the pretext element has not been met because Thomas has failed to establish that Dyess

  acted dishonestly in his investigation and decision to terminate Thomas’s employment and that

  discrimination was the real reason for his termination. As the Eleventh Circuit has emphasized,

  an employer may take an employment action “for a good reason, a bad reason, a reason based on

  erroneous facts, or for no reason at all, as long as its action is not for a discriminatory reason.” Nix

  v. WLCY Radio/Rahall Comms., 738 F.2d 1181, 1187 (11th Cir. 1984). After review and careful

  consideration of the evidence, the Court finds that Thomas fails to demonstrate a genuine dispute

  in that the reasons offered by Ashton are pretext for discrimination. The Court cannot and will not

  second-guess the wisdom of an employer’s decision. Therefore, Thomas fails to show a genuine

  issue of material fact regarding pretext and summary judgment is due to be granted.

  B.     Sex Discrimination

         Thomas’s Title VII sex discrimination claim also relies on circumstantial evidence.

  Consequently, the Court will analyze it under the same McDonnell Douglas burden-shifting

  framework mentioned in Section IV(A).

  1.     Prima Facie Case

         Similar to Thomas’s Title VII race discrimination claim, Ashton argues that Thomas cannot

  establish a prima facie case of sex discrimination because he fails to prove that Ashton treated him

  less favorable than a similarly situated individual outside of his protected class. Thomas argues



                                              Page 18 of 20
Case 1:19-cv-00048-TFM-M Document 70 Filed 02/18/21 Page 19 of 20                        PageID #: 535




  that he and his alleged comparator, Brown (a Black female), were “similarly situated in all material

  respects.” Lewis, 918 F.3d at 1226. Thomas contends that during the Murphy/Brown incident,

  Brown allegedly engaged in the same actions as Thomas but was not terminated. As the Court

  discussed previously, Brown (like Murphy) fails as a comparator because she is not similarly

  situated to Thomas in all material respects. Specifically, Murphy and Brown initially downplayed

  any physical contact when interviewed, agreed that they could continue to work together without

  future issues, and there was no witness to the incident to substantiate either side’s initial written

  allegations of physical contact and/or threats of violence. This is materially different from the

  incident involving Plaintiff that was physical and witnessed by a supervisor. Thus, the Court finds

  Thomas fails to establish a prima facie case of sex discrimination.

  2.      Legitimate, Non-discriminatory Reason

          Even if Thomas could establish a prima facie case of sex discrimination, which he cannot,

  the Court finds Ashton has satisfied its burden under the McDonnell Douglas framework of

  demonstrating a non-discriminatory reason for terminating Thomas’s employment. As discussed

  previously, Dyess terminated Thomas’ employment because he concluded that Thomas violated

  Ashton’s zero-tolerance fighting policy and the Southern Company’s Project Security Rules’ strict

  prohibition of fighting and threats of workplace violence. Accordingly, Ashton’s legitimate,

  nondiscriminatory reason rebuts Thomas’ presumption of discrimination and shifts the burden

  back to Plaintiff.

  3.      Pretext of Discrimination

          As discussed previously, Thomas fails to establish that Ashton’s legitimate, non-

  discriminatory reason for terminating him was pretext for discrimination. Based on the facts

  before the Court and drawing all reasonable inferences in favor of Thomas—as the Court must



                                             Page 19 of 20
Case 1:19-cv-00048-TFM-M Document 70 Filed 02/18/21 Page 20 of 20                  PageID #: 536




  do—the Court finds Thomas’ sex discrimination claim fails because he has not established that

  Ashton’s reason for his employment termination was false, and that discrimination was the real

  reason. Thus, there is no genuine issue of material fact about whether Ashton’s reason was a

  pretext for discrimination and Ashton is entitled to summary judgment.

                                         V.     CONCLUSION

         Based on the foregoing discussion and analysis, Defendant’s Motion for Summary

  Judgment (Doc. 56) is GRANTED.

         DONE and ORDERED this the 18th day of February 2021.

                                                     s/Terry F. Moorer
                                                     TERRY F. MOORER
                                                     UNITED STATES DISTRICT JUDGE




                                           Page 20 of 20
